ATTORNEYGENERAL                      OF TEXAS
                                            GREG       ABBOTT




                                               January 25,2005



The Honorable Bruce Isaacks                            Opinion No. GA-0299
Denton County Criminal District Attorney
127 North Woodrow Lane                                 Re: Whether a bail bond surety who is convicted
Denton, Texas 76205                                    ofviolatingsection 1704.304(c) ofthe Occupations
                                                       Code has committed a crime of moral turpitude for
                                                       purposes of section 1704.302(c) thereof
                                                       (RQ-0259-GA)

Dear Mr. Isaacks:

         You ask whether a bail bond suretywho is convicted ofviolating section 1704.304(c) ofthe
Occupations Code has committed a crime of moral turpitude for purposes of section 1704.302(c)
thereof.’

         You indicate that a former bail bond surety was convicted after September 1, 2001 of
violating section 1704.304(c) of the Occupations Code, a Class B misdemeanor. See Request Letter,
supra note 1, at 1. That provision states:

                            A bail bond surety or an agent of a bail bond surety may not
                  solicit bonding business in a police station, jail, prison, detention
                  facility, or other place of detainment for persons in the custody of law
                  enforcement.

TEX. Oct. CODE ANN. 5 1704.304(c) (Vernon 2004)? An offense under this provision is a Class B
misdemeanor. See id. 5 1704.304(e). You state that although the individual in question gave up his
bail bond license at the time of his conviction, he is presently employed by a bail bond license
holder. See Request Letter, supra note 1, at 1.




          ‘See Letter from Honorable Bruce Isaacks, Denton County Criminal District Attorney,   to Honorable Greg
Abbott, Texas Attorney General (Aug. 16, 2004) ( on tile with Opinion            Committee,     aim available at
http://www.oag.state.tx.us) [hereinafter Request Letter].

        ‘Subsection(c)   has not been amended since September   1,200l.
The Honorable Bruce Isaacks - Page 2             (GA-0299)




       Section 1704.302(c) of the Occupations      Code provides:

                        A person may not accept or receive from a license holder
                money, property, or any other thing of value as payment for
                employment with a bonding business if, within the preceding 10
                years, the person has been convicted of a misdemeanor involving
                moral turpitude or of a felony.

TEX. Oct. CODE ANN. 5 1704.302(c) (Vernon 2004). An offense under this provision is a Class A
misdemeanor.     See id. 5 1704.302(d). You ask whether section 1704.302(c) is applicable to the
person in question. See Request Letter, supra note 1, at 1. The answer to that question depends
upon whether section 1704.304(c) describes a misdemeanor involving moral turpitude or a felony.
Because a violation of that provision under the terms of the statute is a misdemeanor, we need to
determine only whether a bail bond surety’s solicitation of bonding business in a police station, jail,
prison, detention facility, or other such place of detainment constitutes a crime of moral turpitude.

        Historically,   a crime of moral turpitude has been broadly construed to be one that denotes

                 shameful wickedness - so extreme a departure from ordinary
                 standards of honest[y], good morals, justice, or ethics as to be
                 shocking to the moral sense of the community.         It has also been
                 defined as an act ofbaseness, vileness, or depravity in the private and
                 social duties which one person owes to another, or to society in
                 general, contrary to the accepted and customary rule of right and duty
                 between people.

BLACK’S LAW DICTIONARY1026 (7th ed. 1999) (quoting 50 AM. JUR.2D Libel             and Slunder 5 165,
at 454 (1995)). Texas courts have held a number of offenses to be crimes of moral turpitude. See,
e.g., In re Birdwell, 20 S.W.3d 685,688-89 (Tex. 2000) (conspiring to defraud the United States);
In re Humphreys, 880 S.W.2d 402,407 (Tex. 1994) (tax evasion); Hardernan v. State, 868 S.W.2d
404,407 (Tex. App.-Austin 1993),pet. dism ‘d, improvidentlygranted, 891 S.W.2d 960 (Tex. Crim.
App. 1995) (assault by a man against a woman). Other cases have determined that a particular
offense is not a crime of moral turpitude. See, e.g., Lopez v. State, 990 S.W.2d 770, 778 (Tex.
App.-Austin 1999, no pet.) (misdemeanor offense of driving while intoxicated and driving while
license is suspended); Dallas County Bail Bond Bd. v. Mason, 773 S.W.2d 586, 588 (Tex.
App.-Dallas 1989, no writ) (offense of issuing bad check is not a crime of moral turpitude because
it does not contain element of intent to defraud). We have found no Texas case that has held that
a bail bond license surety’s solicitation ofbusiness inside an area prohibited by section 1704.304(c)
is a crime of moral turpitude. Likewise, we are not aware of any out-of-state judicial decision that
has found similar conduct to be a crime of moral turpitude.

       More recently, courts have settled upon a somewhat less baroque definition. See Duncan v.
Bd. of Disciplinary Appeals, 898 S.W.2d 759, 761 (Tex. 1995); Brown v. Tex. Dep’t of Ins., 34
S.W.3d 683,690 (Tex. App.-Austin        2000, no pet.). The Supreme Court ofTexas has declared that
The Honorable Bruce Isaacks - Page 3            (GA-0299)




with regard to attorneys, “crimes involving moral turpitude are those that involve dishonesty, fraud,
deceit, misrepresentation,    deliberate violence, or that reflect adversely on a lawyer’s honesty,
trustworthiness, or fitness as a lawyer in other respects.” Duncan, 898 S.W.2d at 761; accord In re
Humphreys, 880 S.W.2d at 408. A Texas appeals court has in turn determined that the same
elements that implicate crimes of moral turpitude by attorneys are applicable to crimes of moral
turpitude by licensed insurance agents. See Brown, 34 S.W.3d at 690 (“[Mloral turpitude is
implicated by crimes that involve dishonesty, fraud, deceit, misrepresentation,     deliberate violence,
or that reflect adversely on a [licensee’s] honesty, trustworthiness, or fitness as a [licensee] in other
respects.“) (citation omitted). Attorneys are of course bound by the Texas Rules of Disciplinary
Procedure. If we disregard those aspects of the definition that relate exclusively to attorneys, we are
left with the following elements, any one of which may constitute a crime of moral turpitude:
dishonesty, fraud, deceit, misrepresentation,     or deliberate violence. Section 1704.304(c) of the
Occupations Code prohibits mere solicitation, without regard to motive or means., Although a bail
bond surety’s solicitation of clients inside an area prohibited by section 1704.304(c) is certainly an
intentional crime, it is not one of deliberate violence. Neither can that offense be clearly labeled as
one of dishonesty, fraud, deceit, or misrepresentation.          You do not suggest that the surety
misrepresented himself to a potential client, or that he recruited clients by means of fraud, deceit, or
dishonesty. Apparently, what this individual did was simply to boldly declare himself to be a bail
bond surety soliciting clients. That he did so inside an area prohibited by section 1704.304(c), while
it may bear on his temerity, does not bear on his honesty.

         We conclude that a bail bond surety who is convicted of soliciting clients inside an area
prohibited by section 1704.304(c) of the Occupations Code has not committed a crime of moral
turpitude for purposes of section 1704.302(c) of the Occupations Code.
The Honorable Bruce Isaacks     - Page 4       (GA-0299)




                                        SUMMARY

                       A bail bond surety who is convicted of soliciting clients inside
               an area prohibited by section 1704.304(c) of the Occupations Code
               has not committed a crime of “moral turpitude” for purposes of
               section 1704.302(c) of the Occupations Code.

                                               Very truly yours,




                                                           eneral of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WlLLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee